

Exhibit 10.36




MPM HOLDINGS INC.
MANAGEMENT EQUITY PLAN
Section 1.
Purpose



The Plan authorizes the Committee to provide persons or entities that are
providing, or have agreed to provide, services to the Company or its Affiliates,
who are in a position to contribute to the long-term success of the Company or
its Affiliates, with grants of Awards. The Company believes that this incentive
program will cause those persons to increase their interest in the welfare of
the Company and its Affiliates, and aid in attracting, retaining and motivating
persons of outstanding ability.
Section 2.
Definitions



Capitalized terms used herein shall have the meanings set forth in this Section.
(a)“Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.


(b)“Award” means, individually or collectively, any Option, Restricted Stock,
RSU or Other Stock-Based Award granted under the Plan.


(c)“Board” means the Board of Directors of the Company.


(d)“Cause,” with respect to each Grantee, has the meaning set forth in the then
current employment (or similar) agreement entered into by and between such
Grantee and the Company or any of its Affiliates that is in effect as of the
date of the Grantee’s termination of employment, if applicable; and in the
absence of any such employment (or similar) agreement, “Cause” means, unless the
applicable Grant Certificate states otherwise, a finding by the Committee of:
(A) the Grantee’s gross negligence or willful misconduct, or willful failure to
attempt in good faith to substantially perform his or her duties (other than due
to physical or mental illness or incapacity), (B) the Grantee’s conviction of,
or plea of guilty or nolo contendere to, or confession to, (1) a misdemeanor
involving moral turpitude or (2) a felony (or the equivalent of a misdemeanor
involving moral turpitude or felony in a jurisdiction other than the United
States), (C) the Grantee’s knowingly willful violation of the Company’s or any
Affiliate’s written policies that the Board determines is detrimental to the
best interests of the Company and its Affiliates, (D) the Grantee’s fraud or
misappropriation, embezzlement or material misuse of funds or property belonging
to the Company or any of its Affiliates, (E) the Grantee’s use of alcohol or
drugs that materially interferes with the performance of his or her duties, or
(F) willful or reckless misconduct in respect of the Grantee’s obligations to
the Company or its Affiliates or other acts of misconduct by the Grantee
occurring during the course of the Grantee’s employment, which in either case
results in or could reasonably be expected to result in material damage to the
property, business or reputation of the Company or its Affiliates; provided,
however, that the Grantee shall be provided a single 10-day period to cure any
of
the events or occurrences described in the immediately preceding clauses (A),
(C), (E) or (F) hereof, to the extent curable.



1

--------------------------------------------------------------------------------



(e) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.


(f)“Committee” means the Compensation Committee of the Board, or such other
committee as may be appointed by the Compensation Committee or the Board.


(g)“Company” means MPM Holdings Inc., a Delaware corporation.


(h)“Control” (including, with correlative meanings, the terms “Controlled by”
and “under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.


(i)“Disability,” with respect to each Grantee, has the meaning set forth in the
then current employment (or similar) agreement entered into by and between such
Grantee and the Company or any of its Affiliates that is in effect as of the
date of the Grantee’s termination of employment, if applicable, which defines
“Disability” or words of like import; and in the absence of any such employment
(or similar) agreement, “Disability” means, unless the applicable Grant
Certificate states otherwise, a finding by the Committee of the Grantee’s
incapacitation through any illness, injury, accident or condition of either a
physical or psychological nature which has resulted in his or her inability to
perform the essential functions of his or her position, even with reasonable
accommodations, for one hundred and eighty (180) calendar days during any period
of three hundred and sixty-five (365) consecutive calendar days, and such
incapacity is expected to continue.


(j)“Effective Date” means March 12, 2015.


(k)“Employee” means any Person that is providing, or has agreed to provide,
services to the Company or an Affiliate of the Company, whether as an employee,
director or independent contractor.


(l)“Exchange Act” means the Securities Exchange Act of 1934, as amended


(m)“Exercise Price” means, with respect to any Option (or portion thereof), the
price at which the Grantee shall be entitled to purchase the Shares subject to
such Option (or portion thereof) upon the exercise of all or any portion of such
Option.


(n)“Fair Market Value” of a Share on any given date means:


(i)if the Shares are listed on one or more National Securities Exchanges (within
the meaning of the Exchange Act), each Share shall be valued at the closing
price of a Share on the principal exchange on which such Shares are then
trading, or, if no sales of Shares were made on such exchange on that date, the
closing price of a Share for the next preceding day on which sales of Shares
were made on the exchange;


(ii)if the Shares are not traded on a National Securities Exchange but are
quoted on NASDAQ or a successor quotation system and the Shares are listed as a
National Market Issue under the NASD National Market System, each Share shall be
valued at the last sales

2

--------------------------------------------------------------------------------



price per Share on such date as reported by NASDAQ or such successor quotation
system, or, if no sales of Shares were reported by NASDAQ or such successor
quotation system on that date, the last price of a Share as reported by NASDAQ
or such successor quotation system for the next preceding day on which sales of
Shares were reported by NASDAQ or such successor quotation system; or


(iii)if the Shares are not publicly traded on a National Securities Exchange and
are not quoted on NASDAQ or a successor quotation system, the fair market value
of the Shares shall be determined in good faith by the Committee based on its
good faith determination of the fair market value of the Company and its
subsidiaries as a whole, taking into account any discounts (whether for lack of
control, illiquidity or otherwise) that the Committee determines to be
appropriate.


(o)“Fiscal Year” means the fiscal year of the Company, which on the date the
Plan is adopted, is the period beginning on or about January 1 and ending on or
about December 31.


(p)“Good Reason,” with respect to each Grantee, has the meaning set forth in the
then current employment (or similar) agreement entered into by and between such
Grantee and the Company or any of its Affiliates that is in effect as of the
date of the Grantee’s termination of employment, if applicable; and in the
absence of any such employment (or similar) agreement, “Good Reason” shall not
exist.


(q)“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.


(r)“Grant Certificate” means a certificate accepted by the Grantee, or other
written agreement between the Company and the Grantee, evidencing the grant of
an Award hereunder and containing such terms and conditions, not inconsistent
with the express provisions of the Plan, as the Committee shall approve.


(s)“Grantee” means an Employee granted an Award under the Plan.


(t) “IPO” means an initial public offering of the Shares or other event that
results in the Shares being listed for trading on a national securities
exchange.


(u)“ISO” shall mean any Option or portion thereof that meets the requirements of
an incentive stock option under Section 422 of the Code, and that is designated
by the Committee to be an ISO in the applicable Grant Certificate.


(v)“Nonqualified Option” shall mean any Option or portion thereof that is not an
ISO.


(w)“Options” shall refer to options to acquire Shares that are granted under and
subject to the Plan.


(x)“Other Stock-Based Award” means an Award granted under Section 6.


(y)“Permitted Transferee” has the meaning set forth in Section 9(f)(ii).



3

--------------------------------------------------------------------------------



(z)“Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, association, Governmental Entity,
unincorporated entity or other entity.


(aa)“Plan” means this MPM Holdings Inc. Management Equity Plan as set forth
herein and as amended from time to time.


(bb)     “Proportionate Percentage” means with respect to any Company
stockholder and each Grantee in respect of Shares held, a fraction (expressed as
a percentage) the numerator of which is the number of Shares held by such
stockholder or Grantee, as the case may be, and the denominator of which is: (i)
if the Proportionate Percentage is being calculated with respect to all
stockholders of the Company, the total number of Shares then outstanding, or
(ii) if the Proportionate Percentage is being calculated with respect to a
particular group of stockholders of the Company, the total number of Shares then
held by the members of such group of stockholders.


(cc)     “Restricted Period” means the period of time determined by the
Committee during which an Award or a portion thereof is subject to restrictions
or, as applicable, the period of time within which performance is measured for
purposes of determining whether an Award has been earned.


(dd)    “Restricted Stock” means Shares, subject to certain specified
restrictions (including, without limitation, a requirement that the Employee
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 5(c).


(ee)    “Restricted Stock Unit” (or “RSU”) means an unfunded and unsecured
promise to deliver Shares, cash, other securities or other property, subject to
certain restrictions (including, without limitation, a requirement that the
Employee remain continuously employed or provide continuous services for a
specified period of time), granted under Section 5(c).


(ff)     “Sale” means a transaction (or integrated series of transactions,
including a systematic plan to sell all of the Company’s operations or assets)
which includes: (A) a sale to a Person (or group of Persons acting in concert)
of 100% ownership of the Company’s capital stock or (B) a sale or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries on a consolidated basis to a Person (but excluding (1) a mere IPO
or recapitalization of the Company or (2) a merger or other acquisition,
reorganization or combination transaction after which the Company stockholders
as of the Effective Date retain control or shared control of the Company, or
have otherwise not sold or disposed of 100% of its investment in the Company as
of the Effective Date).


(gg)    “Securities Act” means the Securities Act of 1933, as amended.


(hh)     “Securities Laws” means the Exchange Act, the Securities Act and state
securities and “blue sky” laws, all as now enacted or as the same may from time
to time be amended, and the applicable rules and regulations promulgated
thereunder.


(ii)    “Share” means a share of common stock of the Company, par value $0.01
per share.


(jj)    “Transfer” means, with respect to any Share, any direct or indirect
transfer, assignment, sale, gift, pledge, hypothecation, encumbrance or other
disposition, or any interest therein whatsoever, or any other transfer of
beneficial ownership, whether voluntary or involuntary.



4

--------------------------------------------------------------------------------



Section 3.Shares Available under the Plan


Subject to the provisions of Section 7, the total number of Shares with respect
to which Awards may be granted under the Plan shall not exceed 3,818,182. No
more than 3,818,182 Shares may be delivered in respect of ISOs. If, prior to
exercise, settlement or payment, any Awards are forfeited, lapse or terminate
for any reason, or are repurchased for any reason, the Shares covered thereby
may again be available for grants under the Plan.
Section 4.
Administration of the Plan



(a)Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority to take the following actions,
in each case subject to and consistent with the provisions of the Plan:


(A)to select the Employees to whom Awards may be granted;


(B)to determine the number of Shares subject to each such Award;


(C)to determine the terms and conditions of any Award granted under the Plan,
including, without limitation, the Exercise Price, vesting schedules, Restricted
Period, conditions relating to exercise, and termination of the right to
exercise;


(D)to determine the restrictions or conditions related to the delivery, holding
and disposition of Shares acquired upon exercise of an Award;


(E)to determine and/or increase the vested portion of any Award;


(F)to prescribe the form of each Grant Certificate;


(G)to determine whether any Option shall be an ISO or a Nonqualified Option;


(H)to adopt, amend, suspend, waive and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;


(I)to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, Grant
Certificate or other instrument hereunder; and


(J)to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.


(b)Committee Authority. Any action of the Committee with respect to the Plan
shall be final, conclusive and binding on all Persons, including, without
limitation, the Company, its Affiliates, Grantees, and any Person claiming any
rights under the Plan from or through any Grantee, except to the extent the
Committee may subsequently modify, or take further action not consistent with,
its prior action, or as expressly provided in any Grant Certificate. If not
specified in the Plan, the time at which the Committee must or may make any
determination shall be determined by the Committee, and any such determination
may thereafter be modified by the Committee (subject to

5

--------------------------------------------------------------------------------



Section 10). The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to officers or
managers of the Company or any Affiliate of the Company the authority, subject
to such terms as the Committee shall determine, to perform such functions as the
Committee may determine, to the extent permitted under applicable law.


(c)Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
by any officer or other employee of the Company or any of its Affiliates, the
Company’s independent certified public accountants or any executive compensation
consultant, legal counsel or other professional retained by the Company to
assist in the administration of the Plan. To the fullest extent permitted by
applicable law, no member of the Committee, nor any officer or employee of the
Company acting on behalf of the Committee, shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to the Plan, and all members of the Committee and any officer or employee of the
Company acting on its behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination or interpretation.


(d)Actions by the Board. The Board may at any time and from time to time, grant
Awards and administer the Plan with respect to such Awards. In any such case,
the Board shall have all the authority granted to the Committee under the Plan.


Section 5.Award Terms.


(a)Option Terms. Unless otherwise determined by the Committee and set forth in a
Grant Certificate, Options granted under the Plan shall contain the following
terms and conditions:


(i)Exercise Price. The Exercise Price per Share subject to an Option granted to
a Grantee shall be not less than the Fair Market Value per Share as of the date
the Option is granted.


(ii)Termination. Options shall terminate on the earliest of:


(A)the 30th day following the date that the Grantee is no longer employed or
engaged by the Company and any Affiliate; provided, however, that the Option
shall not terminate until (x) the 90th day following the date the Grantee’s
employment is terminated by the Company or its Affiliate without Cause, or if
applicable, by the Grantee for Good Reason; or (y) the 365th day following the
date the Grantee is no longer employed or engaged by the Company and any
Affiliate by reason of death or Disability (as determined by the Committee in
its sole discretion); provided, further, that (1) in all cases, unless otherwise
set forth in the Grant Certificate, the portion of any Option that is not vested
on the date of termination of employment or engagement for any reason shall
terminate immediately upon such termination, and (2) if such termination is for
Cause, the vested portion shall terminate as well;


(B)the tenth anniversary of the date of grant; and


(C)cancellation, termination or expiration of the Options pursuant to action
taken by the Committee in accordance with Section 7.



6

--------------------------------------------------------------------------------



(iii)Tax Status.


(A)Each Option granted under the Plan is a Nonqualified Option and is not
intended to qualify as an ISO under Section 422 of the Code.


(B)A Grantee shall notify the Company of any disposition of Shares acquired upon
exercise of an ISO if such disposition occurs within one year of the date of
such exercise or within two years of the date of grant of such ISO. The Company
may impose such procedures as it determines may be necessary to ensure that such
notification is made.


(b)Conditions to Exercise of Options.


(i)Only the vested portion of any Option may be exercised. Except as otherwise
provided in this Section 5(b)(i) or in the applicable Grant Certificate, a
Grantee shall exercise an Option by delivery of written notice to the Company
setting forth the number of Shares with respect to which the Option is to be
exercised, together with a certified check or bank draft payable to the order of
the Company for an amount equal to the sum of the Exercise Price for such Shares
and any income taxes (subject to Section 5(b)(ii)) and employment taxes required
to be withheld. The Committee may, in its sole discretion, at the time the
Option is granted or at a later date, permit other forms of payment in a Grant
Certificate or otherwise, including notes, Shares or other contractual
obligations of a Grantee to make payment on a deferred basis. Following an IPO,
except as otherwise provided in the applicable Grant Certificate, a Grantee may
exercise an Option by means of (A), if and only to the extent permitted by the
Committee in its sole discretion, a “net exercise” procedure effected by
withholding the minimum number of Shares otherwise deliverable in respect of an
Option that are needed to pay for the Exercise Price for such Shares and all
applicable required withholding taxes, provided, however, that the number of
Shares so withheld shall not have an aggregate Fair Market Value on the date of
such withholding in excess of the minimum required withholding obligation with
respect to the Grantee, or (B) a broker-assisted “cashless


exercise” pursuant to which the Company is delivered a copy of irrevocable
instructions to a stockbroker to sell the Shares otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price for such Shares and all applicable required withholding
taxes. Any fractional Shares shall be settled in cash.


(ii)Before the Company issues any Shares to the Grantee pursuant to the exercise
of an Option, the Company shall have the right to require that the Grantee make
such provision, or furnish the Company such authorization, necessary or
desirable so that the Company may satisfy its obligation under applicable tax
laws to withhold for income or other taxes due upon or incident to such
exercise. The Committee, may, in its sole discretion, at the time the Option is
granted or at a later date, permit such withholding obligation to be satisfied
through the withholding of Shares that would otherwise be delivered upon
exercise of the Option, provided, however, that the number of Shares so withheld
shall not have an aggregate Fair Market Value on the date of such withholding in
excess of the minimum required withholding obligation with respect to the
Grantee.



7

--------------------------------------------------------------------------------



(iii)As a condition to the grant of an Option or delivery of any Shares upon
exercise of an Option, the Company shall have the right to require that the
Grantee become party to any stockholders’ agreement among the Company’s
stockholders or management stockholders that may be in effect at the relevant
time.


(c)Restricted Stock and Restricted Stock Units.


(i)Generally. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by a Grant Certificate. Each Restricted Stock and Restricted Stock
Unit grant shall be subject to the conditions set forth in this Section 5(c),
and to such other conditions not inconsistent with the Plan as determined by the
Committee and may be reflected in the applicable Grant Certificate. The
Committee shall establish restrictions applicable to such Restricted Stock and
Restricted Stock Units, including the Restricted Period, and the time or times
at which Restricted Stock or Restricted Stock Units shall be granted or become
vested. The Committee may in its sole discretion accelerate the vesting and/or
the lapse of any or all of the restrictions on the Restricted Stock and
Restricted Stock Units which acceleration shall not affect any other terms and
conditions of such Awards.


(ii)Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, the Committee shall cause Share(s) to be registered in the
name of the Grantee in book-entry form subject to the Company’s directions and,
if the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than delivered to the Grantee pending vesting and
the release of the applicable restrictions, the Committee may require the
Grantee to additionally execute and deliver to the Company (i) an escrow
agreement satisfactory to the Committee, if applicable, and (ii) the appropriate
stock power (endorsed in blank) with respect to the Restricted Stock covered by
such agreement. If a Grantee shall fail to execute and deliver (in a manner
permitted under Section 9(a) or as otherwise determined by the Committee) a
Grant Certificate and, if applicable, an escrow agreement and blank stock power
within the amount of time specified by the Committee, the
Award shall be null and void. Subject to the restrictions set forth in this
Section 5(c) and the applicable Grant Certificate, the Grantee generally shall
have the rights and privileges of a stockholder as to such Restricted Stock,
including without limitation the right to vote such Restricted Stock (provided
that any dividends payable on Restricted Stock shall be held by the Company and
delivered (without interest) to the Grantee within 15 days following the date on
which the restrictions on such Restricted Stock lapse (and the right to any such
accumulated dividends shall be forfeited upon the forfeiture of the Restricted
Stock to which such dividends relate)). The Committee shall also be permitted to
cause a stock certificate registered in the name of the Grantee to be issued. To
the extent Restricted Stock is forfeited, any stock certificates issued to the
Grantee evidencing such Shares shall be returned to the Company, and all rights
of the Grantee to such Shares and as a stockholder with respect thereto shall
terminate without further obligation or action on the part of the Company.


(iii)Restricted Stock Units. No Shares shall be issued at the time an Award of
Restricted Stock Units is made, and the Company will not be required to set
aside a fund for the payment of any such Award. At the discretion of the
Committee, each Restricted Stock Unit (representing one Share) awarded to a
Grantee may be credited with dividends paid in respect of one Share (“Dividend
Equivalents”). At the discretion of the Committee, Dividend Equivalents may be
either currently paid to the Grantee or withheld by the Company for the

8

--------------------------------------------------------------------------------



Grantee’s account, and interest may, if so determined by the Committee, be
credited on the amount of cash Dividend Equivalents withheld at a rate and
subject to such terms as determined by the Committee. Dividend Equivalents
credited to a Grantee’s account and attributable to any particular Restricted
Stock Unit (and earnings thereon, if applicable) shall be distributed to the
Grantee upon settlement of such Restricted Stock Unit and, if such Restricted
Stock Unit is forfeited, the Grantee shall have no right to such Dividend
Equivalents.


(iv)Restrictions; Forfeiture. Restricted Stock and Restricted Stock Units
awarded to a Grantee shall be subject to forfeiture until the expiration of the
Restricted Period and the attainment of any other vesting criteria established
by the Committee, and to such other terms and conditions, in each case to the
extent set forth in the applicable Grant Certificate.


(v)Notwithstanding anything to the contrary in the Plan, except as otherwise
provided in the applicable Grant Certificate or any applicable employment,
consulting, change-in-control, severance or other agreement between a Grantee
and the Company or an Affiliate, the unvested portion of Restricted Stock and
Restricted Stock Units shall terminate and be forfeited upon termination of
employment or service of the Grantee granted the applicable Award. The Committee
shall have the authority to remove any or all of the restrictions on the
Restricted Stock and Restricted Stock Units whenever it may determine that, by
reason of changes in applicable laws or other changes in circumstances arising
after the date of the Restricted Stock Award or Restricted Stock Unit Award,
such action is appropriate.


(vi)Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any Shares of Restricted
Stock and the attainment of any other vesting criteria established by the
Committee, the restrictions set forth in the applicable Grant Certificate shall
be of no further force or effect with respect to such Shares, except as set
forth in the applicable Grant Certificate. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Grantee, or his or her
beneficiary, without charge a notice evidencing a book entry notation (or, if
applicable, the stock certificate) evidencing the Shares of Restricted Stock
which have not then been forfeited and with respect to which the Restricted
Period has expired (rounded down to the nearest full Share). Dividends, if any,
that may have been withheld by the Committee and attributable to any particular
Share of Restricted Stock shall be distributed to the Employee in cash or, at
the sole discretion of the Committee, in Shares having a Fair Market Value (on
the date of distribution) equal to the amount of such dividends, upon the
release of restrictions on such Share and, if such Share is forfeited, the
Grantee shall have no right to such dividends.


(vii)Unless otherwise provided by the Committee in a Grant Certificate or any
applicable employment, consulting, change-in-control, severance or other
agreement between a Grantee and the Company or an Affiliate, upon the expiration
of the Restricted Period and the attainment of any other vesting criteria
established by the Committee, with respect to any outstanding Restricted Stock
Units, the Company shall deliver to the Grantee, or his or her beneficiary,
without charge, one Share (or other securities or other property, as applicable)
for each such outstanding Restricted Stock Unit which has not then been
forfeited and with respect to which the Restricted Period has expired and any
other such vesting criteria are attained (“Released Unit”); provided, however,
that the Committee may, in its sole discretion, elect to (i) pay cash or part
cash and part Shares in lieu of delivering only Shares in respect of

9

--------------------------------------------------------------------------------



such Released Units or (ii) defer the delivery of Shares (or cash or part Shares
and part cash, as the case may be) beyond the expiration of the Restricted
Period if requested by the Grantee and such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of delivering Shares, the amount of such payment shall be equal to the Fair
Market Value of the Shares as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units. To the extent provided in a Grant
Certificate, the holder of outstanding Released Units shall be entitled to be
credited with Dividend Equivalents (upon the payment by the Company of dividends
on Shares) either in cash or, at the sole discretion of the Committee, in Shares
having a Fair Market Value equal to the amount of such dividends (and interest
may, at the sole discretion of the Committee, be credited on the amount of cash
Dividend Equivalents at a rate and subject to such terms as determined by the
Committee), which accumulated Dividend Equivalents (and interest thereon, if
applicable) shall be payable at the same time as the underlying Restricted Stock
Units are settled following the release of restrictions on such Restricted Stock
Units, and, if such Restricted Stock Units are forfeited, the Grantee shall have
no right to such Dividend Equivalents.


(viii)Legends on Restricted Stock. Each certificate representing Restricted
Stock awarded under the Plan, if any, shall bear a legend substantially in the
form of the following in
addition to any other information the Company deems appropriate until the lapse
of all restrictions with respect to such Shares:


“TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE MPM HOLDINGS INC. MANAGEMENT EQUITY PLAN AND A
GRANT CERTIFICATE, DATED AS OF _____________, BETWEEN MPM HOLDINGS INC. AND
__________________. A COPY OF SUCH PLAN AND GRANT CERTIFICATE IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF MPM HOLDINGS INC.”
Section 6.Other Stock-Based Awards. The Committee may issue unrestricted Shares,
rights to receive grants of Awards at a future date, other Awards denominated in
Shares (including, without limitation, performance shares or performance units),
or Awards that provide for cash payments based in whole or in part on the value
or future value of Shares under the Plan to Grantees, alone or in tandem with
other Awards, in such amounts as the Committee shall from time to time in its
sole discretion determine. Each Other Stock-Based Award granted under the Plan
shall be evidenced by a Grant Certificate. Each Other Stock-Based Award so
granted shall be subject to such conditions not inconsistent with the Plan as
may be reflected in the applicable Grant Certificate including, without
limitation, the payment by the Grantee of the Fair Market Value of such Shares
on the date of grant.


Section 7.Adjustment upon Changes in Capitalization


In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or exchange of Shares
or other securities, any stock dividend or other special and nonrecurring
dividend or distribution (whether in the form of cash, securities or other
property), liquidation, dissolution, or other similar transactions or events
(including a Sale), affects the Shares such that an adjustment is appropriate in
order to prevent dilution or enlargement of the rights of Grantees under the
Plan, then the Committee shall make an equitable or substitution adjustment in
(i) the number and kind of Shares deemed to be available thereafter for grants
of Awards

10

--------------------------------------------------------------------------------



under Section 3, (ii) the number and kind of Shares that may be delivered or
deliverable in respect of outstanding Awards, and/or (iii) the Exercise Price of
outstanding Options; provided, however, that the manner of any such equitable
adjustment shall be determined in the sole discretion of the Committee. In
addition, the Committee shall have discretion to make the foregoing types of
adjustments, as well as any adjustments to any performance goals, targets or
measures with respect to any Award, and as to all other matters it deems
relevant, as it may determine appropriate and equitable in other types of
events, including, without limitation, in the event of an acquisition or
disposition of any of the businesses of the Company occurring after the date of
grant of any Award. For the avoidance of doubt, no adjustment shall be required
to reflect dilution resulting from any additional investments in the Company by
existing stockholders or any other Person. In addition, except as otherwise
specifically provided in a Grant Certificate, the Committee is authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards (including, without limitation, cancellation of vested Awards in exchange
for a payment in cash, Shares or other equity interests, securities or property,
or any combination thereof equal to the Fair Market Value of the Shares subject
to such cancelled Awards (less the amount of the Exercise Price in the case of
Options), cancellation of unvested and/or out-of-the-money Options for no
consideration, substitution of Awards using securities of a successor or other
entity, acceleration of the time that Awards vest or expire, or adjustment of
performance targets) in recognition of unusual or nonrecurring events
(including, without limitation, a Sale, or an event described in the preceding
sentence) affecting the Company or any Affiliate of the Company or the financial
statements of the Company or any Affiliate of the Company, or in response to
changes in applicable laws, regulations or accounting principles. Any
adjustments made pursuant to this Section 7 shall be determined in a manner
consistent with Section 409A of the Code to the extent so required.
Section 8.
Restrictions on Issuing Shares



The obligation of the Company to make payment of Awards in Shares or otherwise
shall be subject to all applicable laws, rules and regulations, and to such
approvals by governmental agencies as may be required. Notwithstanding any terms
or conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell any Shares pursuant to an Award unless
such Shares have been properly registered for sale pursuant to the Securities
Laws or unless such Shares may be offered or sold without such registration
pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with. The Company may, but shall be
under no obligation to, register for sale under the Securities Laws any of the
Shares to be offered or sold under the Plan. If the Shares offered for sale or
sold under the Plan are offered or sold pursuant to an exemption from
registration under the Securities Laws, the Company may restrict the Transfer of
such Shares and may legend the certificates representing such Shares in such
manner as it deems advisable to ensure the availability of any such exemption.
The Committee shall have the right to condition the grant of an Award or the
exercise of any Option on the Grantee’s undertaking in writing to comply with
such restrictions on any subsequent disposition of the Shares issued or
Transferred thereunder as the Committee shall deem necessary or advisable as a
result of any applicable law, regulation, official interpretation thereof, or
any underwriting agreement.
Section 9.
General Provisions



(a)Grant Certificate; No Uniformity of Treatment. Each Award shall be evidenced
by a Grant Certificate. The terms and provisions of such certificates may vary
among Grantees and among different Awards granted to the same Grantee. There is
no obligation for uniformity of treatment of Grantee and any other holders or
beneficiaries of Awards, and the terms and conditions of Awards,

11

--------------------------------------------------------------------------------



and the determinations and interpretations of the Committee with respect to
Awards need not be the same with respect to Grantee and such other grantees
(whether or not they are similarly situated). Unless otherwise stated in the
Grant Certificate, in the event of a conflict between the terms of the Grant
Certificate and the Plan, the terms of the Plan shall govern.


(b)Company Repurchase Right. A Grant Certificate may provide for the Company’s
ability to repurchase outstanding Awards (or Shares acquired in respect of
Awards) on such terms as set forth in the Grant Certificate.


(c)Rights as Stockholders. The holder of an Option or other Award shall not be
deemed for any purpose, nor have any of the rights or privileges of, a
stockholder of the Company in respect
of any Shares purchasable upon the exercise of any part of an Option or
deliverable in respect of such other Award unless, until and to the extent that
(i) in the case of an Option, such Option shall have been exercised pursuant to
its terms, (ii) the Company shall have issued and delivered such Shares to such
holder and (iii) the holder’s name shall have been entered as a stockholder of
record with respect to such Shares on the books of the Company.


(d)No Right to Continued Employment. The grant of an Award in any year shall not
give the Grantee any right to similar grants in future years, any right to
continue such Grantee’s employment or service relationship with the Company or
its Affiliates, or, until Shares are issued, any rights as a stockholder of the
Company. All Grantees shall remain subject to discharge to the same extent as if
the Plan were not in effect. For all purposes herein, a Person who transfers
from employment or service with the Company to employment or service with an
Affiliate or vice versa (or from an employee to an independent contractor or
vice versa) shall not be deemed to have terminated employment or service with
the Company or an Affiliate. For purposes of the Plan, a sale of any Affiliate
of the Company that employs or engages a Grantee shall be treated as the
termination of such Grantee’s employment or engagement.


(e)No Right to Company Assets. No Grantee, and no beneficiary or other Persons
claiming under or through the Grantee, shall have any right, title or interest
by reason of any Award to any particular assets of the Company or Affiliates of
the Company, or any Shares allocated or reserved for the purposes of the Plan or
subject to any Award except as set forth herein. The Company shall not be
required to establish any fund or make any other segregation of assets to assure
satisfaction of the Company’s obligations under the Plan.


(f)Nontransferability.


(i)Except as otherwise provided by the Committee or expressly provided in the
Plan or applicable Grant Certificate, no Award or any Shares received upon
exercise, settlement or payment thereof may be Transferred, except by will or
the laws of descent and distribution, or pursuant to a qualified domestic
relations order, and an Award shall be exercisable during the Grantee’s lifetime
only by the Grantee. Upon a Grantee’s death, the estate or other beneficiary of
such deceased Grantee shall be subject to all the terms and conditions of the
Plan and Grant Certificate, including, without limitation, the provisions
relating to the termination of the right to exercise the Award.


(ii)Notwithstanding the foregoing, the Committee may permit Awards or any Shares
received upon exercise, settlement or payment thereof to be Transferred by a
Grantee, without consideration, subject to such rules as the Committee may
adopt, to (A) a spouse and/

12

--------------------------------------------------------------------------------



or lineal descendants (whether by blood relationship or adoption), and any other
Person as to which such natural Person is a lineal descendant (whether by blood
relationship or adoption); (B) any trust or other entity solely for the benefit
of any Person described in clause (A) or combinations of such Persons; or (C)
any other transferee as may be approved either (I) by the Committee, or (II) as
provided in the applicable Grant Certificate; (each transferee described in
clauses (A), (B) and (C) above is hereinafter referred to as a “Permitted
Transferee”); provided that the Grantee gives the Committee advance written
notice describing the terms and conditions of the proposed Transfer and the
Committee notifies the Grantee in writing that
such a Transfer would comply with the requirements of the Plan.


(iii)The terms of any Award or any Shares received upon exercise, settlement or
payment thereof which are Transferred in accordance with Section 9(f)(ii) shall
apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Grant Certificate, to a Grantee shall be deemed to refer to the
Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to Transfer any Award or any Shares received upon exercise, settlement
or payment thereof, other than by will or the laws of descent and distribution;
(B) Permitted Transferees shall not be entitled to exercise any transferred
Award unless there shall be in effect a registration statement on an appropriate
form covering the shares of Common Stock to be acquired pursuant to the exercise
of such Award if the Committee determines, consistent with any applicable Grant
Certificate, that such a registration statement is necessary or appropriate; (C)
the Committee or the Company shall not be required to provide any notice to a
Permitted Transferee, whether or not such notice is or would otherwise have been
required to be given to the Grantee under the Plan or otherwise; and (D) the
consequences of the termination of the Grantee’s employment by, or services to,
the Company or an Affiliate under the terms of the Plan and the applicable Grant
Certificate shall continue to be applied with respect to the Permitted
Transferee, including, without limitation, that an Award shall be exercisable by
the Permitted Transferee only to the extent, and for the periods, specified in
the Plan and the applicable Grant Certificate.


(iv)Without limiting the generality of the foregoing, nothing herein shall
preclude the Committee from (A) adopting a stock ownership policy or equity hold
policy, in either case applicable prospectively or retroactively with respect to
any Grantee, any Award, or any Shares received upon exercise, settlement or
payment of any Award, or (B) imposing a “lock up period” restricting any Grantee
during such period from (1) Transferring, directly or indirectly, any Shares
received upon exercise, settlement or payment of any Award, or any other
securities convertible into or exercisable or exchangeable for such Shares, or
(2) entering into any swap or other arrangement that Transfers to another, in
whole or in part, any of the economic consequences of ownership of Shares
received upon exercise, settlement or payment of any Award.


(g)Drag Along.


(i)If, at any time prior to the consummation of an IPO, a Sale occurs, then, in
connection therewith, each Grantee shall be required to Transfer 100% of his or
her Shares (whether acquired pursuant to the exercise, settlement or payment of
any other Award).


(ii)Each Grantee and the Company shall consent to and raise no objections to the
Sale, and if the Sale is lawful and is structured as: (A) a merger or
consolidation of the Company or any of its Subsidiaries, or a sale of all or
substantially all of the assets of the

13

--------------------------------------------------------------------------------



Company and its Subsidiaries taken as a whole, each Grantee shall, and hereby
does (1) irrevocably and unconditionally, waive (and agrees to cause to be
waived and to prevent the
exercise of) any dissenter’s rights, appraisal rights or similar rights in
connection with such transaction, (2) instruct the Board to vote in favor of
such Sale and to submit such Sale, if required by law, to a vote of the
stockholders of the Company or request a written consent thereto as promptly as
possible, and (3) agree to vote in favor of such Sale at any annual or special
meeting of the stockholders of the Company or to execute a written consent
approving such Sale (or to cause each of its Affiliates to vote or act by
written consent to approve such Sale, as the case may be), or (B) a sale of
Shares, each Grantee shall, and hereby does agree to, sell such number of his or
her Shares as is contemplated by Section 9(g)(i) on the terms and conditions
approved by the Company; provided, in the case of each of the foregoing clauses
(A) and (B), that the terms and conditions upon which each Grantee’s Shares are
sold are the same terms and conditions in all material respects that apply to
the Company’s stockholders generally.


(iii)Subject to Section 9(g)(vii), all Grantees shall cooperate in and take all
actions that the Company deems reasonably necessary or desirable in connection
with the consummation of the Sale, including, without limitation, the execution
of such agreements and instruments and other actions reasonably necessary to:
(A) make or provide the same representations, warranties, indemnities,
covenants, conditions, escrow agreements and other provisions and agreements
relating to such Sale that the Company stockholders (other than Grantees) have
agreed to make or provide (except that in the case of representations and
warranties pertaining specifically to any Company stockholder, a Grantee shall
make the comparable representations and warranties pertaining specifically to
itself), and (B) allocate and distribute the aggregate consideration payable
upon the consummation of the Sale. At the closing of any Sale pursuant to this
Section 9(g), each Grantee shall deliver at such closing, against payment of the
purchase price therefor, certificates representing his or her Shares to be sold,
duly endorsed for Transfer or accompanied by duly endorsed stock powers,
evidence of good title to the Shares to be sold and absence of liens,
encumbrances and adverse claims with respect thereto, and such other documents
as are deemed reasonably necessary by the Company for the proper Transfer of
such Shares on the books of the Company.


(iv)The Company shall deliver any notice to the Grantees of any Sale at least
fifteen (15) days prior to the consummation of the Sale.


(v)If any Grantee is given an option as to the form and amount of consideration
to be received for his or her Shares in a Sale, all Grantees shall be given the
same option.


(vi)No Grantee shall be obligated to pay more than his or her respective
Proportionate Percentage of the fees and expenses incurred in connection with a
consummated Sale to the extent such expenses are incurred for the benefit of all
Grantees and are not otherwise paid by the Company or the acquiring party.


(vii)No Grantee shall be required to make any representations, warranties,
covenants or indemnities that are joint or joint and several or that pertain to
matters other than: (A) title to the Shares held by such Grantee, (B) such
Grantee’s capacity, authority or power to consummate the Sale, (C) conflicts
with laws, conflicts with contracts,
organizational documents and orders applicable to such Grantee, or (D) broker
and similar fees payable by such Grantee.

14

--------------------------------------------------------------------------------





(viii)Any indemnification obligations for breaches of representations,
warranties, covenants or agreements made by the Company and its Affiliates
(other than those made by or on behalf of any Company stockholder or Grantee
individually) shall be shared pro rata among the Company stockholder and Grantee
based on the aggregate consideration (including, without limitation, any
holdbacks, earn-outs or amounts in escrow) payable to each Company stockholder
or Grantee, as the case may be, for their Shares Transferred in an Sale;
provided, however, that in no event shall any individual Grantee be required to
incur indemnification or contribution obligations with respect to such breaches
that are joint or joint and several or exceed the aggregate consideration
(including, without limitation, any holdbacks, earn-outs or amounts in escrow)
payable to such Grantee for his or her Shares Transferred in the Sale.


(ix)By accepting any Award granted hereunder, a Grantee grants an irrevocable
proxy and power of attorney which, it is agreed, is given as a condition to this
Agreement and coupled with an interest, to any nominee of the Company or a
selling stockholders, as applicable (the “Seller Nominee”) to take all necessary
actions and execute and deliver all documents deemed necessary and appropriate
by such Seller Nominee to consummate any Sale. To the extent a Grantee fails to
comply with the provisions of this Section 9(g), such Grantee hereby, to the
fullest extent permitted by law, indemnifies, defends and holds the Seller
Nominee, its officers, directors, employees, counsel, representatives, agents
and partners harmless severally (and not jointly or jointly and severally), in
accordance with the respective pro rata share of the aggregate consideration
(including, without limitation, any holdbacks, earn-outs or amounts in escrow)
payable to such Grantee in any such Sale, against all claims, liability, loss or
damage (or actions in respect thereof), together with all reasonable costs and
expenses (including, without limitation, reasonable legal fees and expenses,
costs of investigation, and expenses incurred in settlement of any litigation
commenced or threatened), relating to or arising from its exercise of such proxy
and power of attorney granted hereby.


(h)Misconduct of Grantee. Notwithstanding anything to the contrary in the Plan,
the Committee, in its sole discretion, may establish procedures, in the
applicable Grant Certificate providing for the forfeiture or cancellation of any
Award (whether vested or unvested), or the disgorgement of gains from the
exercise, vesting or settlement of the Award, in each case to be applied if the
Grantee engages in conduct detrimental to the Company. For purposes of the Plan,
conduct detrimental to the Company shall include Grantee’s breaches of any
restrictive covenants on competition, solicitation of employees or clients, or
confidential information, and may include conduct that the Committee in its sole
discretion determines (i) to be injurious or prejudicial to any interest of the
Company or any Affiliate, or (ii) to otherwise violate a policy, procedure or
rule applicable to the Grantee with respect to the Company or any of its
Affiliates, or if the Grantee’s employment with the Company and its Affiliates
is terminated for Cause. Notwithstanding any of the foregoing to the contrary,
the Company shall retain the right to bring an action at equity or law to enjoin
Grantee’s misconduct and recover damages resulting from such misconduct.


(i)Governing Law. The Plan and Award grants hereunder shall be governed by the
laws of the State of New York.


(j)Severability. If any provision of the Plan or any Grant Certificate is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such

15

--------------------------------------------------------------------------------



provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect.


(k)Successors. The obligations of the Company under the Plan shall be binding
upon any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.


(l)Section 409A. Notwithstanding any provision of the Plan to the contrary, it
is intended that the provisions of the Plan comply with or be exempt from
Section 409A of the Code, and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Each Grantee is solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on or
for the account of such Grantee in connection with the Plan (including, without
limitation, any taxes and penalties under Section 409A of the Code), and neither
the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold such Grantee (or any beneficiary) harmless from any or all of
such taxes or penalties. Notwithstanding any provision of the Plan to the
contrary, in the event that the Committee determines that any Shares issued or
amounts payable hereunder will be subject to additional tax under Section 409A
of the Code, prior to delivery to such Grantee of such Shares or payment to such
Grantee of such amount, the Company may (i) adopt such amendments to the Plan
and Awards and appropriate policies and procedures, including, without
limitation, amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (ii) take such
other actions as the Committee determines necessary or appropriate to avoid or
limit the imposition of such additional tax under Section 409A of the Code. In
the event that it is reasonably determined by the Committee that, as a result of
Section 409A of the Code, payments in respect of any Awards under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Grant Certificate, as the case may be, without causing the Grantee holding such
Award to be subject to taxation under Section 409A of the Code, the Company will
make such payment on the first day that would not result in the Grantee
incurring any tax liability under Section 409A of the Code.


Section 10.Amendment or Termination


The Committee may, at any time, alter, amend, suspend, discontinue or terminate
this Plan; provided, however, that, except as provided in Section 7, no such
action shall materially adversely affect the rights of any Grantee with respect
to Awards previously granted hereunder without such Grantee’s consent.

16